HOUGH, Circuit Judge
(concurring). Substantially as to reasoning, and wholly in result, I agree with ROGERS, Circuit Judge. This-memorandum is filed to emphasize my view that the order appealed from must be set aside because (1) it is but a part of a void proceeding; but (2) even assuming a valid procedure, the court below exceeded its powers in habeas corpus.
*154As to the first point: The paper writing upon which this proceeding rests is not a writ of habeas corpus. A document to be entitled to the name of writ must be issued by a court and be returnable to the same; it must be under seal and tested by the proper officer. The writing that initiated this matter was no more than the personal direction of a single judge.
Habeas corpus is but one of the writs well known in a practice regulated by the Legislature,.but originating in and interpreted by the rules of the common law. The requisites of a valid writ are stated in Re Kaine, 14 How. at page 119, 14 L. Ed. 345. The so-called writ in this instance was a nullity, as much as would be a document similarly formed and called a writ of venditioni exponas or other familiar process.
I entirely agree with the remarks of Judge ROGERS in respect of the power or lack of power of a Circuit Judge to grant, issue, or allow genuine writs of habeas corpus. While, therefore, I regard the proceedings below as merely null, I join the rest of the court in considering the matters argued, as though a Circuit Judge duly qualified to hold, and holding, a District Court had allowed a-writ of habeas corpus to issue out of that court and (upon the return of said writ) directed the relator to be discharged.
As to the second point above stated: The general rule expressed in all the cases is undoubted, viz. that habeas corpus cannot be treated as a writ of error; the scope of its inquiry is limited to an investigation of the jurisdiction of that tribunal or magistrate or other person whose action, order, judgment, sentence, or decree has resulted in depriving the relator of liberty.
It follows that upon hearing on return of writ, after any trial or equivalent proceeding, the court acts after “taking the recited facts as conclusive truth” (In re Savin, 131 U. S. 267, at page 276, 9 Sup. Ct. 699, 33 L. Ed. 150) and the only facts that can be shown by the relator, by way of traverse, are those “not contradicting the record (which) prove lack of jurisdiction” (In re Cuddy, 131 U. S. 280, 9 Sup. Ct. 703, 33 L. Ed. 154). This limited investigation the appellee herein deliberately chose; for he might have brought a writ of error and procured the full review of both law and facts fully illustrated by the history through all the courts of Toledo, etc., Co. v. United States, 247 U. S. 402, 38 Sup. Ct. 560, 62 L. Ed. 1186.
It follows, therefore, that the first legal inquiry in this case is: What is meant by jurisdiction? That the word is plastic in the usage of the Supreme Court of the United States is certainly true; it must be admitted that, where an examination of the record shows “no legal evidence to sustain a conviction,” lack of jurisdiction exists (In re Watts, 190 U. S. 1, 23 Sup. Ct. 718, 47 L. Ed. 933); and where deprivation of liberty results from an excess of judicial power there is a similar lack (In re Hudgings, 249 U. S. 378, 39 Sup. Ct. 337, 63 L. Ed. 656, 11 A. L. R. 333). But always the court, when considering a habeas corpus, must take the record for verity, except in so far as new matter attacks the jurisdiction of the sentencing court.
There is no new matter in this record attacking jurisdiction; what really happened was that the case was tried over again, and the *155so-called writ was no more than a device for obtaining a new trial. I take the record as binding upon the following vital point, viz.: The allegations of the information must be held to be true, and the like assumption also made that what this appellee did, said, and wrote was done willfully and with the wrongful purposes charged by the indictment.
Thus there remains but one question: Is it possible in point of law (not in point of fact; that is settled for us by the original findings) for the wrongfully intended acts of the appellee to constitute an “obstruction to the administration of justice”? Neither this court nor the judge presiding upon a return in habeas corpus is or was entitled to answer this question as one of fact; and this court has not, and the lower court had not, any right to review the facts and render a verdict of not guilty on the ground that the action of the appellee would not practically obstruct the administration of justice.
We are bound to consider no more than the single question whether such conduct with such intent could in point of law obstruct the administration of justice. It is my opinion that this question is answered in the affirmative by Toledo, etc., Co. v. United States, supra. Therefore I think the order complained of should be reversed (1) for the nullity (not the irregularity) of the so-called writ; and (2) because, had the process been proper, habeas corpus did not justify the inquiry upon which the lower court embarked.